



CUSTODIAL AND LOAN ADMINISTRATION AGREEMENT
THIS CUSTODIAL AND LOAN ADMINISTRATION AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 20, 2019 is made by and among OFSCC-FS, LLC, a limited liability company
organized under the laws of the State of Delaware (the “Company”), CITIBANK,
N.A. (“Citibank”), as custodian (the “Custodian”), and VIRTUS GROUP, LP, as
collateral administrator and loan settlement administrator (the “Collateral
Administrator” and, together with the Custodian, collectively, the
“Administrators” and, each, an “Administrator”).
WITNESSETH:
WHEREAS, the Company intends to acquire a portfolio (the “Portfolio”) of loans
(each, a “Collateral Loan” and, collectively, the “Collateral Loans”);
WHEREAS, in connection with its acquisition of the Portfolio, the Company has
entered into that certain Revolving Credit and Security Agreement (the “Credit
Agreement”), dated as of the date hereof, by and among, the Company, as
Borrower, the lenders from time to time party thereto, BNP Paribas, as
administrative agent for the Secured Parties (as defined therein) (in such
capacity, the “Secured Party”), OFSCC-FS Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware, as Equityholder (as
defined therein) and Virtus Group, LP, as collateral agent for the Secured
Parties (as defined therein);
WHEREAS, the Custodian and the Collateral Administrator have executed a fee
letter dated April 24, 2019 (the “Fee Letter”) among the Company, the Custodian
and the Collateral Administrator; and
WHEREAS, the Company desires to engage the Administrators as securities
intermediary or bank, as applicable, with respect to certain accounts that are
to be established as set forth herein and perform certain administrative,
custodial and other functions relating to the Collateral Loans, and the
Administrators desire to accept such appointment, all in accordance with the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Administrators hereby agree as follows:
ARTICLE I.
LOAN ADMINISTRATION SERVICES


1.1.    Appointment of Administrator. The Company hereby appoints each
Administrator as its agent in connection with the performance of certain
services specified herein relating to (i) the Collateral Loans purchased from
time to time by the Company and (ii) any funds on deposit with the
Administrators in the Covered Accounts (as defined below). Each Administrator
hereby accepts such appointment on the terms herein provided and agrees to act
as the agent of the Company hereunder until the termination of this Agreement in
accordance with the provisions hereof.


1.2.    Duties of Administrator: The Custodian shall perform the functions set
forth in Sections 1.2(a) through (f), (h), (i) and (m) and the Collateral
Administrator shall perform the functions set forth in Sections 1.2(g), (j), (k)
and (l), each with respect to the Collateral Loans and the cash receipts and
proceeds and other items of property credited thereto, as set forth below.


a.
The Custodian shall establish and maintain each Covered Account pursuant to the
terms of the Credit Agreement.



-1-

--------------------------------------------------------------------------------





b.
[Reserved].



c.
The Custodian shall segregate and hold all funds (and other items of property)
collected and received separate from its own funds and property, in the Covered
Accounts.



d.
The Custodian shall maintain all funds and other items of property credited to
the Covered Accounts in trust for the benefit of the Company.



e.
The funds and other items of property credited to the Covered Accounts will not
be subject to deduction, set-off, banker’s lien, or any other right in favor of
any Person (as defined below) other than (i) the Company and (ii) the Secured
Party in accordance with the Credit Agreement (except that the Custodian may set
off the face amount of any checks that have been credited to any Covered Account
but are subsequently returned unpaid because of uncollected or insufficient
funds).



f.
The Custodian shall, promptly following the receipt thereof, invest any cash or
any cash proceeds of the Collateral Loans held in any Covered Account in one or
more of the money market funds listed on Schedule I hereof or as otherwise
specified in writing by the Company following notice with respect thereto.



g.
The Collateral Administrator shall, promptly following the receipt thereof,
enter into the Collateral Administrator’s loan tracking system, and maintain a
loan database, which shall be accessible to the Company, containing, information
provided to the Collateral Administrator from time to time by the Company or the
agent banks for the Collateral Loans with respect to (i) the obligor name for
each Collateral Loan, (ii) the principal and interest payments made or to be
made on the Collateral Loans, (iii) the applicable interest rates, interest rate
resets and interest accrual periods of each Collateral Loan, (iv) the principal
balance and amortization schedule of each Collateral Loan and (v) the funded and
commitment balances of, and the commitment fees for, each Collateral Loan.



h.
The Custodian shall, promptly following receipt thereof, deposit any payments
received on the Collateral Loans into the Collection Account and release and,
subject to Section 1.4 below, transfer such funds only in accordance with the
joint written instructions of the Company and the Secured Party. Any amounts
that are deposited with the Custodian after 3:00 p.m. (New York City time) on a
Business Day will be available for transfer on the next succeeding Business Day;
provided, however, if amounts are deposited with the Custodian after 3:00 p.m.
(New York City time) on the date the transfer is to be made, the Custodian will
use its reasonable efforts to make such transfer on such date by 5:00 p.m. (New
York City time) and, if such transfer is not made on such date, the Custodian
will make such transfer on the next succeeding Business Day.



i.
All security and cash settlements of Collateral Loans that are clearing through
a clearing agency shall be made solely in accordance with written instructions
provided to the Custodian by the Company no later than 4:00 p.m. (New York City
time) on the Business Day prior to the date the applicable settlement is to be
made, provided, that, cash (if applicable) required with respect to such
settlement is deposited with the Custodian no later than noon (New York City
time) on the Business Day the applicable settlement is to be made. If such
written instructions are received after 4:00 p.m. (New York City time) but prior
to noon (New York City time) on the date the applicable settlement is to be
made, the Custodian will use its reasonable efforts to



-2-

--------------------------------------------------------------------------------





effect such settlement on such date and, if such settlement is not made on such
date, the Custodian will make such transfer on the next succeeding Business Day.


j.
The Collateral Administrator shall promptly, but in any event no later than one
(1) Business Day following receipt thereof, forward to the Company (with a copy
to the Secured Party) all notices received by the Collateral Administrator with
respect to the Collateral Loans.



k.
The Collateral Administrator shall reconcile the expected payments on the
Collateral Loans to the cash payments actually received on the Collateral Loans
and provide such reports thereof to the Company (with a copy to the Secured
Party) upon request therefor.



l.
The Collateral Administrator shall provide the Collateral Administrator’s
standard loan reports to the Company (with a copy to the Secured Party) on a
monthly basis.



m.
The Collateral Administrator shall retain copies of the credit agreements for
the Collateral Loans, and any amendments thereto, as such documentation is
provided to the Collateral Administrator from time to time by or on behalf of
the Company.



n.
The Custodian acknowledges and agrees that it is acting as “securities
intermediary” with respect to the Custodial Account and as “bank” with respect
to the Collection Account, in each case within the meaning of the Uniform
Commercial Code.

 
1.3.    Limitations on Scope of Administrators’ Duties. The Administrators’
duties and authority to act as an Administrator hereunder are limited to the
duties and authority specifically provided for in this Agreement. The
Administrators shall not be deemed to assume the responsibilities, liabilities
or obligations of the Company or any other Person under the Collateral Loans or
under any other agreement relating thereto. For the avoidance of doubt and
without limiting the generality of any of the provisions hereof, the parties
agree that the Administrators will not:


a.
Make decisions regarding any discretionary matters for any Collateral Loan,
including without limitation, waivers, modifications, amendments, interest rate
elections and payment policies;



b.
Monitor any swap or hedge transactions;



c.
Perform any mark-to-market calculations (unless the Fee Letter specifically so
provides and describes the manner in which such calculations are to be made);
and



d.
Provide any type of funding to the Company or any other Person.



1.4.    Investments of Covered Accounts Funds. The Administrators shall not have
any obligation to invest or reinvest the amounts deposited in a Covered Account
if all or a portion of such amounts are deposited with the Administrators after
11:00 a.m. (New York City time) on the day of deposit. Instructions to invest or
reinvest that are received after 11:00 a.m. (New York City time) will be treated
as if received on the following Business Day. The Administrators shall have the
power to sell or liquidate the foregoing investments whenever amounts are
required to be released or remitted pursuant to the terms hereof. Neither
Citibank, N.A. nor Virtus Partners, LLC nor any of their respective affiliates
assume any duty or liability for monitoring the investment ratings. The
Administrators shall not have any responsibility for any investment losses
resulting from the


-3-

--------------------------------------------------------------------------------





investment, reinvestment or liquidation of any cash held by it hereunder. It is
agreed and understood that the Administrators may earn fees associated with the
investments outlined above. Any investment direction contained herein may be
executed through an affiliated broker dealer of the Administrators and shall be
entitled to such usual, customary and reasonable and documented fee. The
Administrators shall have no liability for any loss arising from or related to
any such investment. The Administrators shall not be under any duty to give the
assets held by it hereunder any greater degree of care than it gives its own
similar property and shall not be required to invest any funds held hereunder
except as directed in this Agreement.


1.5.    Loans Held in the Name of the Company. The Custodian agrees that all
Collateral Loans shall be held in the name of, and payable to, the Company and
not in the name of, or payable to, the Custodian or any other Person.


1.6.    Delivery of Promissory Notes. The Custodian agrees that to the extent
any Collateral Loans are evidenced by any promissory notes or other instruments,
the Custodian shall promptly deliver each such promissory note or other
instrument to the Secured Party in accordance with the instructions of the
Secured Party; provided, that, if no instructions are received from the Secured
Party, the Custodian shall deliver such promissory note or instrument to the
Secured Party in accordance with Section 3.11 of this Agreement.


1.7.    Acknowledgments. The Custodian and the other parties hereto hereby agree
that (i) the Custodial Account is a “securities account” as such term is defined
in Section 8-501(a) of the Uniform Commercial Code as in effect in the State of
New York (the “UCC”), (ii) with respect to the Custodial Account, the Custodian
is a “securities intermediary” (as defined in Section 8-102(a)(14) of the UCC),
(iii) each Collateral Loan and each other item of property (whether investment
property, financial asset, security, instrument or cash), credited to the
Custodial Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC, and no financial asset credited to the Custodial
Account shall be registered in the name of the Owner, payable to the order of
the Owner or specially indorsed to the Owner unless the foregoing have been
specially indorsed to the Custodian or in blank, (iv) for purposes of the UCC,
the Custodian’s jurisdiction (as defined in Article 8 of the UCC) with respect
to the Account is the State of New York, and (v) to the extent that any
agreements between the Custodian and the Company governing the Custodial Account
(each, an “Account Agreement”) do not provide that the laws of the State of New
York shall govern all of the issues specified in Article 2(1) of the Convention
on the Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary, July 5, 2006, 17 U.S.T. 401, 46 I.L.M. 649 (the “Hague
Convention”), each Account Agreement is hereby amended to provide that the law
applicable to all of the issues specified in Article 2(1) of the Hague
Convention shall be the laws of the State of New York.


ARTICLE II.
CERTAIN PROVISIONS RELATING TO THE ADMINISTRATORS


2.1.    Liability of Administrators. Each of the Administrators may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, and shall be protected in acting or refraining from acting on
any written notice, request, waiver, consent, resolution, certificate, order,
direction or other document or instrument reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.
Each of the Administrators is authorized to act or refrain from acting under
this Agreement in accordance with instructions received by the respective
Administrator from the Company or its agents. In performing its duties under
this Agreement, each of the Administrators may request further instructions from
the Company or its agents as to the course of action desired by the Company or
its agents. If either of the Administrators do not receive such instructions
within two (2) Business Days after its request, such Administrator may, but
shall be under no duty to, take or refrain from taking a course of action. Each
of the Administrators shall act in accordance with instructions received after
such two (2) Business Day period


-4-

--------------------------------------------------------------------------------





except to the extent that it has already taken, or committed itself to take,
action inconsistent with such instructions or acting in accordance with such
instructions shall expose such Administrator to additional costs, obligations or
liabilities. The duties of each of the Administrators hereunder are purely
mechanical and ministerial in nature, and neither of the Administrators shall be
required to exercise discretion in the performance of its respective obligations
hereunder. Neither Administrator shall have by reason of this Agreement or any
other agreement or document a fiduciary relationship in respect of any Person.
Each Administrator may consult with counsel, financial advisers or accountants
which are employed by a law firm, financial services firm or accounting firm, as
applicable, that is either nationally-recognized and/or a firm which such
Administrator customarily consults and which has expertise in the subject matter
with respect to which such Administrator seeks its advice; and the advice of any
such financial advisers or accountants and any opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice. Each of the Administrators may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or by or
through its authorized agents or attorneys. Each Administrator undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement, and no implied covenants or obligations shall be read into this
Agreement against any Administrator. Neither Administrator shall be responsible
for the accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement. Neither Administrator shall
be bound to make any investigation into the facts stated in any resolution,
certificate, statement, instrument, opinion, report, consent, order, approval,
bond or other document or have any responsibility for filing or recording any
financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted by any Person under any credit document.


Neither of the Administrators nor any of their affiliates, directors, officers,
shareholders, agents or employees shall be liable to the Company, except by
reason of acts or omissions constituting bad faith, willful misconduct, gross
negligence or reckless disregard in the performance of their duties hereunder.
Neither of the Administrators shall be liable for any error of judgment made in
good faith by any of their officers. Neither of the Administrators shall be
liable for any action taken or omitted by it in good faith and believed by it to
be authorized hereby. Neither of the Administrators shall have any liability for
any loss arising from any cause beyond their control (it being understood that
each Administrator shall use commercially reasonable efforts consistent with
accepted practices in the banking industry to maintain performance and, if
necessary, resume performance as soon as practicable under the circumstances),
including but not limited to, the act, failure or neglect of any agent selected
with reasonable due care by either of the Administrators, except with respect to
affiliates of the Administrators, or the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
Neither Administrator shall be responsible or liable for any loss occasioned by
delay in the actual receipt of any certificates, opinions, notices, instruments,
notices, schedules, agreements or documents nor for any failure or delay in the
performance of its obligations under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond its reasonable control,
including without limitation, acts of God, earthquakes, fires, floods, wars,
civil or military disturbances, sabotage, epidemics, riots, interruptions, loss
or malfunctions of external utilities or external communications service, acts
of civil or military authority or other governmental actions. It is the
intention of the parties hereto that neither of the Administrators shall be
required to use, advance or risk its own funds or otherwise incur financial
liability in the performance of any of its duties or the exercise of any of its
rights and powers as Administrator hereunder (except for the expenses of either
of the Administrators in performing its respective duties hereunder). Anything
in this Agreement notwithstanding, in no event shall the Administrators be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if either of the
Administrators has been advised of such loss or damage and regardless of the
form of action.


-5-

--------------------------------------------------------------------------------





Neither Administrator shall have any responsibility or liability to evaluate the
financial condition of any Person or to review any of the certificates,
opinions, instruments, notices, schedules, agreements and documents delivered to
it or to enforce any Person’s obligation to deliver them. Neither Administrator
shall be responsible to any Person for any recitals, statements, information,
representations or warranties regarding the Company or the Collateral Loans or
in any document, certificate or other writing delivered in connection herewith
or therewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency thereof or
any such other document or the financial condition of any Person or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions related to any Person or the existence or
possible existence of any default or event of default. Neither Administrator
shall have any obligation whatsoever to any Person to assure that any collateral
exists or is owned by any Person or is cared for, protected or insured or that
any liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available with respect thereto.
2.2.    Interpleader Rights. Should any controversy arise between the
undersigned with respect to this Agreement, the Administrators shall have the
right to consult with counsel and/or to institute a bill of interpleader in any
court of competent jurisdiction to determine the rights of the parties. Should
the Administrators become involved in litigation in any manner whatsoever on
account of this Agreement, the Company hereby binds and obligates itself, its
successors, assigns and legal representatives to pay the applicable
Administrator, in addition to any charge made hereunder for acting as such
Administrator, reasonable and documented attorney’s fees incurred by such
Administrator, and any other disbursements, expenses, losses, costs and damages
in connection with and resulting from such actions, except in the case of bad
faith, gross negligence, willful misconduct, or reckless disregard on the part
of such Administrator.


2.3.    Indemnification of Administrators. The Company agrees to indemnify,
defend and hold each Administrator, its officers, directors, employees and
agents harmless from and against any and all losses, claims, damages, demands,
expenses, costs, causes of action, judgments or liabilities that may be incurred
by such Administrator, its officers, directors, employees and agents arising
directly or indirectly out of or in connection with the applicable
Administrators’ acceptance or appointment as Administrator hereunder, including
the reasonable and documented legal costs and expenses as such expenses are
incurred (including, without limitation, the reasonable expenses of any experts,
counsel or agents) of investigating, preparing for or defending itself against
any action, claim or liability in connection with its performance hereunder,
except in the case of bad faith, gross negligence, willful misconduct or
reckless disregard on the part of such Administrator. Promptly after receipt by
an indemnified party under this Section 2.3 of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party hereunder, notify the indemnifying party in
writing of the commencement thereof. In case any such action shall be brought
against an indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and to assume the defense thereof. After notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnified party shall have the right to participate in such
action and to retain its own counsel, but the indemnifying party shall not be
liable to such indemnified party hereunder for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof, unless (i) the
Company shall have agreed to pay such fees and expenses or (ii) the indemnified
party shall have been advised by counsel that representation of the indemnified
party by counsel provided by the Company pursuant to the foregoing would be
inappropriate due to an actual or potential conflicting interest between the
indemnifying party and the indemnified party, including situations in which
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the Company; provided,
however, that the Company shall not, in connection


-6-

--------------------------------------------------------------------------------





with any one of such actions or proceedings or separate but substantially
similar actions or proceedings arising out of the same general allegations, be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all indemnified parties, except to the extent that local counsel,
in addition to its regular counsel, is required in order to effectively defend
against such action or proceeding.
  
2.4.    Fees of the Administrators. The Company agrees to pay to each of the
Custodian and the Collateral Administrator its respective fees, each pursuant to
the Fee Letter for the respective services rendered by such Administrator
pursuant to the provisions of this Agreement and will reimburse each
Administrator on a monthly basis for its reasonable and documented expenses,
including reasonable attorney’s fees incurred in connection with the
negotiation, drafting and performance by it of this Agreement and such services.
Any additional services beyond those specified in this Agreement, or activities
requiring excessive time or out of pocket expenses, shall be deemed
extraordinary expenses for which related costs, charges and additional fees will
be billed, in accordance with the applicable Administrator’s standard charges
for such items.


2.5.    Term of the Agreement.


a.
Either party to this Agreement may terminate this Agreement with or without
cause upon not less than forty-five (45) days’ written notice, which notice
shall specify the effective date of such termination.



b.
Upon the effective date of any such termination, (i) the Company shall pay all
fees and expenses owed to any Administrator, as stated in an invoice provided to
the Company at least five (5) Business Days prior to the effective date of the
termination, and (ii) the Collateral Loans and other assets held in the Covered
Accounts shall be delivered by the applicable Administrator to such Person or
Persons as may be designated in writing by the Company, whereupon each
Administrator’s obligations hereunder shall cease and terminate. If no such
Person or Persons shall have been designated by such date, all obligations of
each Administrator hereunder shall, nevertheless, cease and terminate. Each
Administrator’s sole responsibility thereafter shall be (to the extent
applicable under the terms of Section 1.2 hereof) to keep safely all Collateral
Loans and other assets in the Covered Accounts then held by it and to deliver
the same to a Person designated by the Company or in accordance with the
direction of a final order or judgment of a court of competent jurisdiction. The
obligations of the Company pursuant to Sections 2.3 and 2.4 hereof shall survive
the termination of this Agreement.



2.6.    Administrator Action. If, at any time, either of the Administrators is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects the
Covered Accounts (including but not limited to orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of funds from any Covered Account), such Administrator is authorized to
comply therewith in any manner it or legal counsel of its own choosing deems
appropriate; and if such Administrator complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, such Administrator shall not be liable to any of the
parties hereto or to any other Person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.


Whenever in the administration of the provisions of this Agreement, an
Administrator shall deem it necessary or desirable that a matter be proved or
established prior to taking or suffering any action to be taken, such matter
may, in the absence of gross negligence or bad faith on the part of such
Administrator, be deemed to be conclusively proved and established by a
certificate executed by an Authorized Representative (as defined below) of the
Company or a written opinion of counsel, which shall be full warrant to such
Administrator for


-7-

--------------------------------------------------------------------------------





any action taken, suffered or omitted by it under the provisions of this
Agreement upon the faith thereof. Each individual designated as an authorized
representative of the Company (an “Authorized Representative”) is authorized to
give and receive notices, requests and instructions and deliver certificates and
documents in connection with this Agreement on behalf of the Company, and the
specimen signature for each such Authorized Representative of the Company
initially authorized hereunder, is set forth on Exhibit A. From time to time,
the Company may deliver to each Administrator a revised exhibit or a new
specimen signature of an Authorized Representative, but each of the parties
hereto shall be entitled to rely conclusively on the then current exhibit until
receipt of a superseding exhibit.
ARTICLE III.
MISCELLANEOUS


3.1.    Severability. If one or more of the provisions of this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect
under applicable law, such invalidity, illegality or unenforceability shall not
affect any other provisions hereof, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.


3.2.    Governing Law; Waiver of Jury Trial; Submission to Jurisdiction.


a.
THIS AGREEMENT SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.



b.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY OTHER DOCUMENTS OR INSTRUMENTS EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN), OR ACTIONS OF THE PARTIES HERETO (BUT ONLY TO THE EXTENT THAT SUCH
COURSE OF CONDUCT, COURSE OF DEALING OR ACTIONS RELATE TO THE TRANSACTIONS
CONSUMMATED UNDER THIS AGREEMENT).



c.
Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the courts of the State of New York in the Borough of Manhattan,
the courts of the United States of America for the Southern District of New
York, and the appellate courts of any of them and consents that any such action
or proceeding may be brought in any such court and waives to the fullest extent
permitted by applicable law any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same.



3.3.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and, with respect to Sections 1.2(j), (k) and (l), 1.5,
1.6 and 3.7, the Secured Party, which is a third-party beneficiary of such
provisions. This Agreement may be validly executed by e-mail or other electronic
transmission.




-8-

--------------------------------------------------------------------------------





3.4.    Amendments. The parties hereto shall not be bound by any modification,
amendment, termination, cancellation, rescission or supersession of this
Agreement unless the same shall be in writing and signed by each of the parties
hereto and, with respect to any provision as to which the Secured Party is a
third-party beneficiary, the Secured Party.


3.5.    Entire Agreement. This Agreement evidences the entire agreement among
the undersigned relating to the manner of holding, investment and disbursement
of the funds held in the Custodial Account, as applicable, and supersedes all
prior agreements, understandings, negotiations, and discussions, oral or
written, of the parties relating to such subject matter.


3.6.    Successors and Assigns. The terms of this Agreement shall be binding
upon and shall inure to the benefit of each of the parties hereto and their
respective successors and assigns, including any debtor in possession, receiver
or bankruptcy trustee acting for any of said parties. No party hereto may,
without the prior written consent of the other parties hereto, which consent
shall not be unreasonably withheld, assign this Agreement to any party other
than an affiliate of such party.


3.7.    Consent and Waiver. Any consent to or waiver of any provision of this
Agreement must be in writing and executed by the party sought to be bound
thereby and also, in the case of Sections 1.2(j), (k), and (l), 1.5, 1.6 and
this clause, the Secured Party. No consent to or waiver of any provision of this
Agreement shall be deemed a consent to or waiver of any other provision hereof,
whether or not similar, or a continuing consent or waiver unless otherwise
specifically provided.


3.8.    Definitions. The term “Business Day” shall mean any day that is not a
Saturday, Sunday, or other day on which commercial banking institutions in New
York, New York and Houston, Texas are authorized or obligated by law or
executive order to be closed. The term “Person” shall mean any individual,
partnership, joint venture, firm, corporation, association, limited liability
company, trust or other enterprise or any governmental authority.


3.9.    No Joint Venture. Nothing contained in this Agreement (i) shall
constitute any Administrator and the Company members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the other.


3.10    Limited Recourse. The obligations of the Company hereunder will be
solely the corporate obligations of the Company. No Administrator will have any
recourse to any of the directors, officers, employees, shareholders, members,
governors, agents or affiliates of the Company with respect to any claims,
losses, damages, liabilities, indemnities or other obligations in connection
with any transactions contemplated hereby.


3.11.    Notices. All notices and other communications in respect of this
Agreement (including any modifications of, or requests, waivers or consents
under, this Agreement) shall be given or made in writing (which may be by
telecopy) to any party hereto at the address(es) listed below for such party;
or, as to any such party, at such other address as shall be designated by such
party in a notice to the other parties. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by telecopier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.




-9-

--------------------------------------------------------------------------------





If to the Company:
 
OFSCC-FS, LLC
 
c/o OFS Capital Corporation
 
10 S Wacker Dr #2500
 
Chicago, IL 60606
 
Attention: Tod Reichert
 
Fax No.: (847) 734-7910
 
Email: treichert@ofsmanagement.com
 
 
 
If to the Secured Party:
 
BNP Paribas
 
as Administrative Agent
 
Attn: Jasen Yang
787 7th Avenue
7th Floor
New York, NY 10019
 
 
 
If to the Collateral Administrator:
 
Virtus Group, LP
 
1301 Fannin Street, 17th Floor
 
Houston, Texas 77002
 
Attention: OFSCC-FS, LLC
Email: OFSCC-FSLLC@virtusllc.com
 
 
 
If to the Custodian:
 
Citibank, N.A.
 
388 Greenwich Street
 
New York, New York 10013
 
Attention: Agency & Trust - OFSCC-FS, LLC
Email: thomas.varcados@citi.com or call (888) 855-9695 to obtain Citibank, N.A.
account manager’s email address
 
 
 
 





-10-

--------------------------------------------------------------------------------







3.12.    PATRIOT Act. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account. When an account is opened, the Administrator will ask for information
that will allow the Administrator to identify relevant parties.


3.13.    Withholdings. Any payments of income from the Accounts shall be subject
to withholding regulations then in force with respect to United States taxes.
The parties hereto agree to treat the Collateral Loans in the Covered Accounts,
and collections on such Collateral Loans, as owned for U.S. federal income tax
purposes by the Company, and to treat disbursements of such collections to the
Secured Party as payments of interest or principal by or on behalf of the
Company on a loan by the Secured Party to the Company. The Company will provide
the Administrator with appropriate W-9 forms for tax I.D., number
certifications, or W-8 forms for non-resident alien certifications. This
paragraph shall survive notwithstanding any termination of this Agreement or the
resignation or removal of the Administrator.


3.14.    Printed Materials. No printed or other material in any language,
including prospectuses, notices, reports, and promotional material which
mentions “Citibank, N.A.” or “Virtus Group LP” by name or the rights, powers, or
duties of the Custodian or the Collateral Administrator shall be issued by any
other parties hereto, or on such party’s behalf, without the prior written
consent of the Administrator or the Collateral Administrator, as the case may
be.


3.15.    Citibank Registration Requirement. Notwithstanding anything to the
contrary herein, any and all communications (both text and attachments) by or
from Citibank that Citibank in its sole discretion deems to contain
confidential, proprietary, and/or sensitive information and sent by electronic
mail will be encrypted. The recipient of the email communication will be
required to complete a one-time registration process. Information and assistance
on registering and using the email encryption technology can be found at
Citibank’s Secure website www.citi.com/citi/citizen/privacy/email.htm or by
calling (866) 535-2504 (in the U.S.) or (904) 954-6181 at any time.


3.16.    Email Communication. Each of the Administrators agrees to accept and
act upon instructions or directions pursuant to this Agreement or any documents
executed in connection herewith sent by unsecured email or other similar
unsecured electronic methods; provided, however, that any person providing such
instructions or directions shall provide to the Administrators an incumbency
certificate listing persons designated to provide such instructions or
directions (including the email addresses of such persons), which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing. If such person elects to give an Administrator email (of .pdf or
similar files) (or instructions by a similar electronic method) and such
Administrator in its discretion elects to act upon such instructions, such
Administrator’s reasonable understanding of such instructions shall be deemed
controlling. The Administrators shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Administrators’ reliance upon
and compliance with such instructions notwithstanding such instructions
conflicting with or being inconsistent with a subsequent written instruction.
Any person providing such instructions or directions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Administrators, including without limitation the risk of the
Administrators acting on unauthorized instructions, and the risk of interception
and misuse by third parties.


[SIGNATURES FOLLOW]


-11-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
executed as of the day and year first hereinabove written.
OFSCC-FS, LLC
 
By: /s/ Tod Reichert
Name: Tod K. Reichert
Title: Managing Director
 
CITIBANK, N.A.,
as Custodian
 
By: /s/ Thomas Varcados
Name: Thomas Varcados
Title: Senior Trust Officer
 
VIRTUS GROUP, LP,
as Collateral Administrator
 
By: /s/ Cynthia Gonzalvo
Name: Cynthia Gonzalvo
Title: Senior Director








--------------------------------------------------------------------------------







SCHEDULE I


[To come]





--------------------------------------------------------------------------------







EXHIBIT A
AUTHORIZED REPRESENTATIVES
OFSCC-FS, LLC
(the Company)


Name
Title
Signature
Tod K. Reichert
Managing Director
/s/ Tod Reichert
Jeffrey A. Cerny
Senior Managing Director
/s/ Jeffrey Cerny








